Title: To George Washington from George Clinton, 31 August 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir,
          Pokeepsie [N.Y.] 31 Aug’t 1779.
        
        I am honored with your Excellency’s Letters of the 26th & 28th Inst. I mean to set for Kingston tomorrow where the Legislature is convened and I will take the earliest Opportunity of laying before them your Excellency’s Letter & Inclosures on the Subject of obtaining Supplies for the army and urge their immediate attention to this important Business.
        With respect to the Officers belonging to this State who are returned, as hav’g violated their Paroles I shall immediately summon them to attend the Commissary General of Prisoners & require them to follow his Directions.
        By a Letter I have this moment rec’d from Colo. Barber dated at Tioga the 30th Inst. I am surprized to find that Lt. Colo. Pawling with the Levies of this State had not Join’d Genl. Clinton at Anaquago, tho’ he had waited two Days for him at that Place. By a Letter Genl. Sullivan had rec’d from him he was at Owego 40 miles beyond it the Evening of the 19th. As Colo. Pawling commenced his march in Season to join Genl. Clinton on the 17th at farthest, which was the Time he computed he would be able to reach Anaquago, I cannot account for this Failure, otherways that [than] by attributing it to the Delays he must have met with in crossing the intermediate River which by the violent Rains that have lately fallen, I am induced to believe were almost rendered impassable except by Rafts. This while it has retarded Colo. Pawling in his March has greatly facilitated Genl. Clinton’s movements, & I suppose has enabled him to arrive at the place intended for the Junction sooner than he expected. The militia that

accompanied Colo. Pawling in order to bring back the Horses he had taken with him &c. are not yet returned, from whence it is to be concluded that they have proceeded to Tioga, for if they had went no farther than was first intended they must have been Home at least six Days ago.
        I inclose your Excellency the last Return made by Colo. Pawling & am &c.
        
          [G.C.]
        
      